DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 12/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 3 has been amended. Claims 7-20 have been cancelled.  Claims 21 and 22 are newly added. Accordingly, claims 1-6, 21 and 22 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claim 3 under 35 USC 112(b) moot.  Specifically, the claim has been amended to remedy the indefinite issue.  Thus, said rejection has been withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 stand rejected and new claim 22 is newly rejected under 35 U.S.C. 103 as being unpatentable over Duhamel et al. (USPN 5,584,875, Dec. 17, 1996, hereafter as “Duhamel”) in view of Harris et al. (WO 2008/015475 A1, Feb. 2, 2008, hereafter as “Harris”) and Wang et al. (CN 105521521 A, Apr. 27, 2016, machine translation, hereafter as “Wang”) as evidenced by National Cancer Institute (see citation “U” on PTO-892) and Merriam-Webster  (see citation “W” on PTO-892).
The instant claims are drawn to a method for sealing a vascular graft, the method comprising: applying a hydrogel sealant to the vascular graft thereby sealing the vascular graft, wherein: the hydrogel sealant includes a plant sourced material and a crosslinking agent, wherein the crosslinking agent comprises an activated poly(ethylene)oxide, and wherein the poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof.
Regarding instant claims 1 and 6, Duhamel teaches a method for forming a vascular graft prosthesis comprising applying a gelable material to the prosthesis and crosslinking the gelable material to form a uniform gel-coated prosthesis having low porosity (abstract). Duhamel teaches particular gelable materials including albumin, preferably human serum albumin (col. 5, lines 1-4). Duhamel also teaches crosslinking agents (col. 5, lines 22-37). It is noted that while Duhamel does not explicitly recite “hydrogel”, the instant specification acknowledges that hydrogels can be described as “gels” ([0017]) and, as described above, Duhamel teaches a gel comprising albumin and a crosslinking agent. It is also noted that “seal” and “sealing” is defined in the instant specification to mean “to reduce porosity of a material” ([0019]). While Duhamel does not explicitly recite “seal” or “sealing”, Duhamel teaches that the above described method results in a gel coated vascular graft that reduces porosity/voids of said graft (abstract; col. 2, lines 26-32). As such, the method of Duhamel meets the limitation of “sealing a vascular graft”.
Duhamel is silent to a plant sourced material, e.g., a plant derived recombinant human serum albumin.
Harris teaches a gel comprising a cross-linked matrix of albumin molecules and polysaccharide molecules for the purpose of wound management (abstract).  Harris teaches that the albumin is preferably human serum albumin, however in order to eliminate or reduce the risk of transmission of potential contaminants that may be present in blood-derived products, as well as the potential limitations on supply associated with material isolated from donated blood, the albumin may be a recombinant product derived from microorganism, transgenic plants or animal that have been transformed or transfected to express the protein (page 4, line 29 – page 5, line 10).
Duhamel and Harris are both drawn to cross-linked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular albumin, a recombinant product derived from a plant (i.e., plant sourced), as suggested by Harris into the invention of Duhamel with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the Harris teaches that said plant sourced albumin is a suitable substitute for a human sourced albumin because the plant sourced recombinant human serum albumin effectively eliminates or reduces the risk of transmission of potential contaminants that may be present in blood-derived products and reduces the potential limitations on supply associated with material isolated from donated blood.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
Duhamel is silent to wherein the crosslinking agent comprises an activated poly(ethylene)oxide, and wherein the poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof.
Wang teaches a medical crosslinked gel comprising a hydrophilic polymer and albumin for the purpose of a surgical sealant (abstract; page 3, 4th-6th full para.).  Said hydrophilic polymer is a hydrophilic polymer with electrophilic functional group, the electrophilic functional group is selected from the group consisting of maleimide (-Mal), propionaldehyde (-ALD), succinimide carbonate group (--SC), succinimide ester (-SCM), succinimidyl propionic acid ester (standard-SPA), succinimidyl succinate (SS), succinimidyl glutarate group, succinimide group, succinimidyl (NHS) and so on, the number of functional groups is more than 1, preferably 2 or 4. hydrophilic polymer is preferably a hydrophilic polymer is succinimide-terminated or succinimidyl succinate group-terminated, the number of each molecule electrophilic functional group is more than 2 and the hydrophilic polymeric body can be polyethylene glycol, polyethylene oxide, polyvinyl alcohol (page 4, 3rd full para.).
All of the references are drawn to crosslinked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinking agent of Duhamel with a crosslinking agent of Wang such as polyethylene oxide with a succinimidyl glutarate or succinimidyl carbonate group with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches that said crosslinking agents are recognized in the art as suitable crosslinking agents in combination with albumin for the same purpose of a tissue adhesive/sealant.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
Regarding instant claim 2, Duhamel teaches that porosity of the grafts is an indication of water permeability and subjects the grafts to a test to see how much water is able to pass through the sample grafts under approximately 120 mm Hg of pressure within one minute (col. 12, lines 32-42). The grafts of Duhamel were measured to have an average porosity (i.e., water permeability rate) varying between approximately 0.1-0.8 cc/cm2/min (col. 12, line 60- col. 13, line 17; Fig. 4). Fig. 4 illustrates water permeability values of less than 0.5 cc/cm2/min. It is noted that 1 cc is equal to 1 mL as evidenced by National Cancer Institute.
Regarding instant claim 3, Duhamel teaches a protein (i.e., albumin) solution 20 and a crosslinker solution 22 that are stored in separate containers 26, 28 until moments before application when they are combined and applied as a gel solution 10 (simultaneous application) to the graft 14 (col. 6, lines 32-51; col. 8, line 50 - col. 9, line 3; Fig. 2).
Regarding instant claim 4, Duhamel teaches placing the graft on a mandrel prior to application of the protein solution and crosslinker solution (col. 6, lines 32-51).
Regarding instant claim 5, Duhamel teaches that the coated grafts can further be treated with a humectant such as glycerol to preserve them in a semi-dry state (col. 7, line 65 - col. 8, line 8; col. 9, lines 23-27). “Dehydrate”, by definition, means “to remove water from” as evidenced by Merriam-Webster. MPEP 2111.01 states that “under a broadest reasonable interpretation (BRI), words of the claims must be given their plain meaning, unless such meaning is inconsistent with the specification”. The instant specification discusses dehydration at [0037]-[0038], but does not limit dehydration to any particular dehydration methods or any particular amount of water removed. As such, giving the claim its broadest reasonable interpretation, Duhamel’s teaching of “a semi-dry state” reads on “dehydrated”.
Regarding instant claim 22, the rejection of claim 1 above also applies to the instant claim. Claim 22 differs from claim 1 in that the crosslinking agent consists of an activated poly(ethylene)oxide, and wherein the poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof. Wang, as discussed above, teaches the particular crosslinking agents, polyethylene oxide with a succinimidyl glutarate or succinimidyl carbonate group. Wang does not require other unrecited crosslinking agents to be present in the composition. Thus, Wang also meets the ‘consists of’ language.
Thus, the combined teachings of Duhamel, Harris and Wang render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 12/2/2022, regarding the 103 rejection over Duhamel, Harris and Wang have been fully considered but they are not persuasive. 
	Applicant argues that Wang does not provide motivation to modify a hydrogel sealant for application to a vascular graft, configured to seal the vascular graft. Applicant argues that the gels of Wang have an entirely different purpose, and are directed to solving an entirely different technical problem, as compared to the present invention. Applicant notes that Wang taches a vascular sealing hydrogel, but that it is applied directly to a wound and not a graft that is later used in the body as presently claimed. Applicant also notes that Wang discloses that its hydrogels are useful for wound closure, but nowhere does Wang disclose that its hydrogel compositions are broadly applicable to any medical application, let alone applicable to vascular grafts.   Remarks, page 6.
	In response, it is respectfully submitted that it is recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant concedes that Wang teaches a vascular sealing hydrogel and hydrogels for wound closure. While Wang does not explicitly teach sealing a vascular graft, Wang’s teachings are relevant to the claimed invention. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of the references including Wang are drawn to crosslinked gels comprising albumin for purpose of repairing tissue. One of ordinary skill would have looked to Wang for its teaching of crosslinking agents that are suitable to crosslink albumin in compositions suitable for tissue/wound repair including vascular tissue.
Substituting crosslinking agents known for the same purpose, that is, to crosslink albumin, in tissue repair compositions is prima facie obvious (MPEP 2144.06). Thus, contrary to Applicant’s assertion that Wang does not provide motivation to modify a hydrogel sealant for application to a vascular graft, it is respectfully submitted that for the reasons explained above, Wang provides the necessary teachings to render the claimed invention prima facie obvious.
	Applicant further argues that methods of sealing grafts that are not impermeable to fluids, as presently claimed, is technically distinct from sealing a tissue as described in Wang. Remarks, page 6.
	In response, it is respectfully submitted that the instant claims do not recite a limitation regarding “impermeable to fluids”. Claim 2 is the only claim that recites anything applicable (i.e., water seepage rate less than about 0.5 mL/min/cm2). Thus, Applicant is arguing limitations that are not required by the claims. Furthermore, while Wang does not teach a method for sealing a vascular graft, Wang is relevant as prior art as Wang teaches crosslinking agents that are suitable to crosslink albumin in compositions suitable for tissue/wound repair including vascular tissue. All of the references including Wang are drawn to crosslinked gels comprising albumin for purpose of repairing tissue and substituting crosslinking agents known for the same purpose, that is, to crosslink albumin, in tissue repair compositions is prima facie obvious (MPEP 2144.06).
	Applicant also argues that the hydrogels of Wang are irradiated, however none of the other cited references teach irradiated compositions. Remarks, page 6.
	In response, it is respectfully submitted that there is nothing in the other references that provides a teaching away or criticizes, discourages or discredits the use of irradiation that would lead a skilled artisan to not combine Wang with the other references. The mere teaching of irradiation does not negate that the art as whole teaches that the crosslinking agents of Wang are considered functional equivalents, i.e., suitable as crosslinking agents in combination with albumin to form a gel for the purpose of a tissue adhesive/sealant. Applicant’s argument is unpersuasive. 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 1-3 and 6 stand rejected and new claim 22 is newly rejected under 35 U.S.C. 103 as being unpatentable over TRIDYNE™ Vascular Sealant, Apr. 7, 2016, hereafter as “TRIDYNE™”) in view of Harris et al. (WO 2008/015475 A1, Feb. 2, 2008, hereafter as “Harris”) and Wang et al. (CN 105521521 A, Apr. 27, 2016, machine translation, hereafter as “Wang”).
The instant claims are drawn to a method for sealing a vascular graft, the method comprising: applying a hydrogel sealant to the vascular graft thereby sealing the vascular graft, wherein: the hydrogel sealant includes a plant sourced material and a crosslinking agent, wherein the crosslinking agent comprises an activated poly(ethylene)oxide, and wherein the poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof.
Regarding instant claims 1 and 6, TRIDYNE™ teaches a vascular sealant that is formed by mixing two components: a solution of human serum albumin and a synthetic crosslinking component of polyethylene glycol that upon mixing, forms a hydrogel (page 1, section 1.0). TRIDYNE™ teaches that said sealant is for use in aortic surgery when adjunctive measures to achieve hemostasis are required by mechanically sealing areas of leakage (page 2, section 2.0). TRIDYNE™ also teaches that said sealant is only to be applied to the target tissue or graft (page 2, section 4.0). Step 13 illustrates application of the sealant to a vascular graft (page 19).  It is noted that the instant specification states that one example of a crosslinking agent is end group activated poly(ethylene) oxide (PEO) (also known as poly(ethylene)glycol (PEG) ([0027]). Thus, in view of the instant specification, the synthetic crosslinking component of polyethylene glycol of TRIDYNETM reads on “activated poly(ethylene)oxide”.
TRIDYNE™ is silent to a plant sourced material, e.g., a plant derived recombinant human serum albumin.
Harris teaches a gel comprising a cross-linked matrix of albumin molecules and polysaccharide molecules for the purpose of wound management (abstract).  Harris teaches that the albumin is preferably human serum albumin, however in order to eliminate or reduce the risk of transmission of potential contaminants that may be present in blood-derived products, as well as the potential limitations on supply associated with material isolated from donated blood, the albumin may be a recombinant product derived from microorganism, transgenic plants or animal that have been transformed or transfected to express the protein (page 4, line 29 – page 5, line 10).
TRIDYNE™ and Harris are both drawn to cross-linked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular albumin, a recombinant product derived from a plant (i.e., plant sourced), as suggested by Harris into the invention of TRIDYNE™ with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the Harris teaches that said plant sourced albumin is a suitable substitute for a human sourced albumin because the plant sourced recombinant human serum albumin effectively eliminates or reduces the risk of transmission of potential contaminants that may be present in blood-derived products and reduces the potential limitations on supply associated with material isolated from donated blood.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
TRIDYNETM is silent to the limitation, “wherein the activated poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof”.
Wang teaches a medical crosslinked gel comprising a hydrophilic polymer and albumin for the purpose of a surgical sealant (abstract; page 3, 4th-6th full para.).  Said hydrophilic polymer is a hydrophilic polymer with electrophilic functional group, the electrophilic functional group is selected from the group consisting of maleimide (-Mal), propionaldehyde (-ALD), succinimide carbonate group (--SC), succinimide ester (-SCM), succinimidyl propionic acid ester (standard-SPA), succinimidyl succinate (SS), succinimidyl glutarate group, succinimide group, succinimidyl (NHS) and so on, the number of functional groups is more than 1, preferably 2 or 4. hydrophilic polymer is preferably a hydrophilic polymer is succinimide-terminated or succinimidyl succinate group-terminated, the number of each molecule electrophilic functional group is more than 2 and the hydrophilic polymeric body can be polyethylene glycol, polyethylene oxide, polyvinyl alcohol (page 4, 3rd full para.).
All of the references are drawn to crosslinked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinking agent of TRIDYNETM with a crosslinking agent of Wang such as polyethylene oxide with a succinimidyl glutarate or succinimidyl carbonate group with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches that said crosslinking agents are recognized in the art as suitable crosslinking agents in combination with albumin for the same purpose of a tissue adhesive/sealant.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
Regarding instant claim 2, TRIDYNE™ is silent to a water seepage rate of less than about 0.5 mL/min/cm2. MPEP 2112.01(1) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and MPEP 2112.01(11) states that a chemical composition and its properties are inseparable. In the instant case, the prior art teaches an identical or substantially identical method of applying an identical or substantially identical composition to a vascular graft as compared to the claimed invention. As such, a skilled artisan would expect the prior art vascular graft comprising the applied vascular sealant composition to possess the same properties as that of the claimed invention including the particular property, a water seepage rate of less than about 0.5 mL/min/cm2.
Regarding instant claim 3, TRIDYNE™ teaches that albumin solution and the polyethylene glycol crosslinker component are in separate cartridges (Figure 1). Prior to use, sterile water is injected into the cartridge containing the polyethylene glycol crosslinker to form a solution (page 16, Steps 2 and 3). At the time of application, the albumin solution and the polyethylene glycol solution combine inside the spray tip as the mixture is applied to the target area (i.e., simultaneous application) (pages 16-17, Step 4; page 18, Step 7; pages 19-20, Steps 12-14).
Regarding instant claim 22, the rejection of claim 1 above also applies to the instant claim. Claim 22 differs from claim 1 in that the crosslinking agent consists of an activated poly(ethylene)oxide, and wherein the poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof. Wang, as discussed above, teaches the particular crosslinking agents, polyethylene oxide with a succinimidyl glutarate or succinimidyl carbonate group. Wang does not require other unrecited crosslinking agents to be present in the composition. Thus, Wang also meets the ‘consists of’ language.
Thus, the combined teachings of TRIDYNETM, Harris and Wang render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 12/2/2022, regarding the 103 rejection over TRIDYNETM, Harris and Wang have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments regarding Wang as discussed above for the 103 rejection over Duhamel, Harris and Wang.  Remarks, page 6.
	In response, it is respectfully submitted that for the same reasons as discussed above, Applicant’s arguments are found unpersuasive.  
	Thus, said rejection is maintained.

New Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included here can be found above.

New claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Duhamel et al. (USPN 5,584,875, Dec. 17, 1996, hereafter as “Duhamel”) in view of Harris et al. (WO 2008/015475 A1, Feb. 2, 2008, hereafter as “Harris”), Wang et al. (CN 105521521 A, Apr. 27, 2016, machine translation, hereafter as “Wang”) and Slater et al. (WO 2019/113026 A1, Dec. 4, 2017, hereafter as “Slater”) as evidenced by National Cancer Institute (see citation “U” on PTO-892) and Merriam-Webster  (see citation “W” on PTO-892).
	The instant claim is drawn to a method for sealing a vascular graft, the method comprising: applying a hydrogel sealant to the vascular graft thereby sealing the vascular graft, wherein: the hydrogel sealant includes a plant sourced material and a crosslinking agent, wherein the crosslinking agent comprises an activated poly(ethylene)oxide, and wherein the activated poly(ethylene)oxide comprises at least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl amido succinate, and combinations thereof.
Duhamel teaches a method for forming a vascular graft prosthesis comprising applying a gelable material to the prosthesis and crosslinking the gelable material to form a uniform gel-coated prosthesis having low porosity (abstract). Duhamel teaches particular gelable materials including albumin, preferably human serum albumin (col. 5, lines 1-4). Duhamel also teaches crosslinking agents (col. 5, lines 22-37). It is noted that while Duhamel does not explicitly recite “hydrogel”, the instant specification acknowledges that hydrogels can be described as “gels” ([0017]) and, as described above, Duhamel teaches a gel comprising albumin and a crosslinking agent. It is also noted that “seal” and “sealing” is defined in the instant specification to mean “to reduce porosity of a material” ([0019]). While Duhamel does not explicitly recite “seal” or “sealing”, Duhamel teaches that the above described method results in a gel coated vascular graft that reduces porosity/voids of said graft (abstract; col. 2, lines 26-32). As such, the method of Duhamel meets the limitation of “sealing a vascular graft”.
Duhamel is silent to a plant sourced material, e.g., a plant derived recombinant human serum albumin.
Harris teaches a gel comprising a cross-linked matrix of albumin molecules and polysaccharide molecules for the purpose of wound management (abstract).  Harris teaches that the albumin is preferably human serum albumin, however in order to eliminate or reduce the risk of transmission of potential contaminants that may be present in blood-derived products, as well as the potential limitations on supply associated with material isolated from donated blood, the albumin may be a recombinant product derived from microorganism, transgenic plants or animal that have been transformed or transfected to express the protein (page 4, line 29 – page 5, line 10).
Duhamel and Harris are both drawn to cross-linked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular albumin, a recombinant product derived from a plant (i.e., plant sourced), as suggested by Harris into the invention of Duhamel with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the Harris teaches that said plant sourced albumin is a suitable substitute for a human sourced albumin because the plant sourced recombinant human serum albumin effectively eliminates or reduces the risk of transmission of potential contaminants that may be present in blood-derived products and reduces the potential limitations on supply associated with material isolated from donated blood.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
Duhamel is silent to wherein the crosslinking agent comprises an activated poly(ethylene)oxide, and wherein the poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl amido succinate, and combinations thereof.
Wang teaches a medical crosslinked gel comprising a hydrophilic polymer and albumin for the purpose of a surgical sealant (abstract; page 3, 4th-6th full para.).  Said hydrophilic polymer is a hydrophilic polymer with electrophilic functional group, the electrophilic functional group is selected from the group consisting of maleimide (-Mal), propionaldehyde (-ALD), succinimide carbonate group (--SC), succinimide ester (-SCM), succinimidyl propionic acid ester (standard-SPA), succinimidyl succinate (SS), succinimidyl glutarate group, succinimide group, succinimidyl (NHS) and so on, the number of functional groups is more than 1, preferably 2 or 4. hydrophilic polymer is preferably a hydrophilic polymer is succinimide-terminated or succinimidyl succinate group-terminated, the number of each molecule electrophilic functional group is more than 2 and the hydrophilic polymeric body can be polyethylene glycol, polyethylene oxide, polyvinyl alcohol (page 4, 3rd full para.).
Slater teaches crosslinked poly(alkylene glycol)(PAG)-based hydrogel compositions (abstract). Slater teaches the particular PAG, polyethylene glycol (PEG) (page 11, lines 8-9). Slater also teaches said PAG can be functionalized with a group such as succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate or succinimidyl amido succinate (page 11, lines 13-29; page 20, lines 27-34; claim 8).  
Duhamel, Harris and Wang are all drawn to crosslinked gels comprising albumin for the purpose of repairing tissue and all of the references are drawn to crosslinked gel compositions, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinking agent of Duhamel with a crosslinking agent of Slater such as polyethylene oxide with a succinimidyl valerate or succinimidyl amido succinate group with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches that PEGs with succinimidyl functional groups (e.g., succinimide carbonate group, succinimidyl glutarate group) are recognized in the art as suitable crosslinking agents in combination with albumin for the same purpose of a tissue adhesive/sealant and Slater teaches PEGs can be functionalized with a group such as succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate or succinimidyl amido succinate to effectively form a crosslinked hydrogel.  It is prima facie obvious to substitute equivalents known for the same purpose, that is, substituting said succinimidyl-based functional groups to form hydrogels and substituting crosslinking agents known to be effective in forming albumin hydrogels (MPEP 2144.06).  
Thus, the combined teachings of Duhamel, Harris, Wang and Slater render the instant claim prima facie obvious.

New claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over TRIDYNE™ Vascular Sealant, Apr. 7, 2016, hereafter as “TRIDYNE™”) in view of Harris et al. (WO 2008/015475 A1, Feb. 2, 2008, hereafter as “Harris”), Wang et al. (CN 105521521 A, Apr. 27, 2016, machine translation, hereafter as “Wang”) and Slater et al. (WO 2019/113026 A1, Dec. 4, 2017, hereafter as “Slater”).
The instant claim is drawn to a method for sealing a vascular graft, the method comprising: applying a hydrogel sealant to the vascular graft thereby sealing the vascular graft, wherein: the hydrogel sealant includes a plant sourced material and a crosslinking agent, wherein the crosslinking agent comprises an activated poly(ethylene)oxide, and wherein the activated poly(ethylene)oxide comprises at least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl amido succinate, and combinations thereof.
TRIDYNE™ teaches a vascular sealant that is formed by mixing two components: a solution of human serum albumin and a synthetic crosslinking component of polyethylene glycol that upon mixing, forms a hydrogel (page 1, section 1.0). TRIDYNE™ teaches that said sealant is for use in aortic surgery when adjunctive measures to achieve hemostasis are required by mechanically sealing areas of leakage (page 2, section 2.0). TRIDYNE™ also teaches that said sealant is only to be applied to the target tissue or graft (page 2, section 4.0). Step 13 illustrates application of the sealant to a vascular graft (page 19).  It is noted that the instant specification states that one example of a crosslinking agent is end group activated poly(ethylene) oxide (PEO) (also known as poly(ethylene)glycol (PEG) ([0027]). Thus, in view of the instant specification, the synthetic crosslinking component of polyethylene glycol of TRIDYNETM reads on “activated poly(ethylene)oxide”.
TRIDYNE™ is silent to a plant sourced material, e.g., a plant derived recombinant human serum albumin.
Harris teaches a gel comprising a cross-linked matrix of albumin molecules and polysaccharide molecules for the purpose of wound management (abstract).  Harris teaches that the albumin is preferably human serum albumin, however in order to eliminate or reduce the risk of transmission of potential contaminants that may be present in blood-derived products, as well as the potential limitations on supply associated with material isolated from donated blood, the albumin may be a recombinant product derived from microorganism, transgenic plants or animal that have been transformed or transfected to express the protein (page 4, line 29 – page 5, line 10).
TRIDYNE™ and Harris are both drawn to cross-linked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular albumin, a recombinant product derived from a plant (i.e., plant sourced), as suggested by Harris into the invention of TRIDYNE™ with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the Harris teaches that said plant sourced albumin is a suitable substitute for a human sourced albumin because the plant sourced recombinant human serum albumin effectively eliminates or reduces the risk of transmission of potential contaminants that may be present in blood-derived products and reduces the potential limitations on supply associated with material isolated from donated blood.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
TRIDYNETM is silent to the limitation, “wherein the activated poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl amido succinate, and combinations thereof”.
Wang teaches a medical crosslinked gel comprising a hydrophilic polymer and albumin for the purpose of a surgical sealant (abstract; page 3, 4th-6th full para.).  Said hydrophilic polymer is a hydrophilic polymer with electrophilic functional group, the electrophilic functional group is selected from the group consisting of maleimide (-Mal), propionaldehyde (-ALD), succinimide carbonate group (--SC), succinimide ester (-SCM), succinimidyl propionic acid ester (standard-SPA), succinimidyl succinate (SS), succinimidyl glutarate group, succinimide group, succinimidyl (NHS) and so on, the number of functional groups is more than 1, preferably 2 or 4. hydrophilic polymer is preferably a hydrophilic polymer is succinimide-terminated or succinimidyl succinate group-terminated, the number of each molecule electrophilic functional group is more than 2 and the hydrophilic polymeric body can be polyethylene glycol, polyethylene oxide, polyvinyl alcohol (page 4, 3rd full para.).
Slater teaches crosslinked poly(alkylene glycol)(PAG)-based hydrogel compositions (abstract). Slater teaches the particular PAG, polyethylene glycol (PEG) (page 11, lines 8-9). Slater also teaches said PAG can be functionalized with a group such as succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate or succinimidyl amido succinate (page 11, lines 13-29; page 20, lines 27-34; claim 8).  
TRIDYNETM, Harris and Wang are all drawn to crosslinked gels comprising albumin for the purpose of repairing tissue and all of the references are drawn to crosslinked gel compositions, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinking agent of TRIDYNE™ with a crosslinking agent of Slater such as polyethylene oxide with a succinimidyl valerate or succinimidyl amido succinate group with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches that PEGs with succinimidyl functional groups (e.g., succinimide carbonate group, succinimidyl glutarate group) are recognized in the art as suitable crosslinking agents in combination with albumin for the same purpose of a tissue adhesive/sealant and Slater teaches PEGs can be functionalized with a group such as succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate or succinimidyl amido succinate to effectively form a crosslinked hydrogel.  It is prima facie obvious to substitute equivalents known for the same purpose, that is, substituting said succinimidyl-based functional groups to form hydrogels and substituting crosslinking agents known to be effective in forming albumin hydrogels (MPEP 2144.06).  
Thus, the combined teachings of TRIDYNE™, Harris, Wang and Slater render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617